internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 1-plr-112608-00 date date distributing controlled business a activity b shareholder a shareholder b shareholder c location a location b state a industry m dear this letter responds to a letter dated date requesting a ruling as to the federal_income_tax consequences of a proposed transaction the information submitted in that letter and subsequent correspondence is summarized below distributing a state a corporation is a c_corporation that uses the accrual_method of accounting and a calendar_year for many years distributing has been engaged in business a serving both large and smaller clients distributing has outstanding solely common_stock all of which is held by shareholders a b and c or trusts for their benefit shareholders a and b are brothers shareholder c is their mother approximately years ago a_trust for the benefit of shareholder c transferred substantial amounts of distributing stock to trusts for the benefit of shareholder c’s children however under the attribution_rules of sec_355 and the aggregation rules of sec_355 shareholder c and these trusts are treated as one person a stock retirement agreement requires distributing to purchase and shareholders to sell their distributing stock at book_value under certain circumstance and imposes limits on a shareholder’s transfer of the stock controlled is a c_corporation being formed under the laws of state a it will use the accrual_method and a calendar_year controlled will have outstanding solely common_stock all of which will initially be held by distributing the financial information received indicates that business a has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past years substantially_all of business a’s sales are to industry m industry m product price profitability and amount of new activity vary significantly from year to year when industry m is unprofitable and less active demand for business a products is substantially reduced in recent years because of industry m’s reduced profitability many companies engaged in business a have operated at a loss and some have gone out of business similarly distributing for most of the past years has operated business a at a loss at present however industry m is highly profitable and there is substantial demand for business a products distributing’s business a is split between locations a and b shareholder a distributing’s president is in charge of operations at location a shareholder b distributing’s vice-president is in charge of operations at location b shareholders a and b have different and or conflicting management styles and business views shareholder b is confident of the prospects for business a and is modernizing using a computerized invoicing and billing system to manage sales activity to increase efficiency at location b shareholder a however still conducts these operations manually at location a shareholder a is concerned about costs and does not want to increase overhead or expand operations at location b because of differences over staff compensation expansion in a recovering market and other matters shareholders a and b desire to divide distributing so that each of them can independently operate their own portion of business a shareholder c will be a minority owner in each of the businesses but will be active only in distributing shareholder c will not participate in management operations or any aspect of the business of controlled shareholder a and shareholder b each believes he can operate his portion of business a more effectively as a separate business with its own business plan and compensation schedule accordingly the following steps are proposed i distributing is transferring to controlled approximately half its assets including receivables inventory and customer accounts related to or intended for use in the location b operation of business a in exchange for all the outstanding_stock in controlled and the assumption by controlled of liabilities related to the assets transferred to controlled distributing will retain assets and liabilities intended for use in or related to the operation of business a in location a ii distributing will distribute all the outstanding_stock in controlled to shareholders b and c and or trusts for their benefit in exchange for stock in distributing following the exchange shareholder a and trusts for his benefit will hold a majority of the stock in distributing and no stock in controlled shareholder b and trusts for his benefit will hold a majority of the stock in controlled and no stock in distributing and shareholder c and or trusts for her benefit will hold a minority interest in both distributing and controlled the following representations have been made in connection with the transactions a neither distributing nor controlled has or at the time of the transactions will have any securities warrants or options outstanding b the distributing assets being transferred do not include licenses or leases c the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing will equal or exceed the sum of the liabilities assumed as determined under sec_357 by controlled d e f g the liabilities to be assumed by controlled in the transfer in step i were incurred in the ordinary course of business and are associated with the assets transferred it is not expected that any of the property transferred from distributing to controlled will be property with regard to which any investment_credit under sec_46 has or will be claimed or with regard to which any investment_credit is required to be recaptured however in the event that any of the property transferred is such property then the investment_tax_credit previously computed with respect to such property transferred including any building to which sec_47 applies will be adjusted in the year of transfer to reflect an early disposition of the property pursuant to sec_50 or or pursuant to sec_47 and as previously in effect if applicable or pursuant to any applicable successor statute distributing neither accumulated its receivables nor made extraordinary payments of its payables in anticipation of this transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to step ii except i controlled may be indebted to distributing for a portion of the expenses related to steps i and ii and ii distributing may be indebted to controlled for the costs of certain equipment infrastructure and leasehold improvements that are retained by distributing all debts between distributing and controlled will be paid within days of completing step ii h no two parties to step i that is distributing and controlled are investment companies as defined in sec_368 and iv i j k l m the step ii distribution will not constitute a disqualified_distribution within the meaning of sec_355 there will have been no substantial changes in ownership within the meaning of sec_355 of stock of either distributing or controlled in the 5-year period prior to step ii distributing controlled and the shareholders will each pay their own expenses_incurred in connection with the transactions for each shareholder the fair_market_value of the stock of controlled and distributing held by such shareholder immediately after step ii will approximately equal the fair_market_value of the distributing stock held by such shareholder immediately prior to step ii no part of the stock in controlled received by the shareholders is being received as a creditor employee or in any capacity other than as a shareholder of distributing the years of financial information submitted on behalf of distributing for business a is representative of such business’ present operations and there have been no substantial operational changes since the date of the last financial statements submitted n in the transactions the shareholders of distributing will not transfer or surrender any property other than stock in distributing o following the proposed transactions distributing will continue independently and with its separate employees to be directly engaged in the active_conduct of business a which distributing will have actively conducted within the meaning of sec_1_355-3 throughout the 5-year period immediately prior to the step ii stock_distribution in conjunction with business a distributing arranges for but does not undertake activity b in each of the preceding years business a will have employed and paid fica and futa employment_taxes for at least five full-time employees some employees primarily managerial and the others primarily operational following step ii distributing's business a will continue to have at least two full-time employees for whom it will continue to pay employment_taxes and who will continue to conduct the operational and managerial activities of business a with at least one employee primarily managerial and at least one other employee primarily operational p following the proposed transactions controlled will continue independently and with its separate employees to be directly engaged in the active_conduct of business a which previously was actively conducted within the meaning of sec_1_355-3 by distributing throughout the 5-year period immediately prior to step ii following step ii controlled’s business a will have at least two full-time employees for whom it will continue to pay employment_taxes and who will continue to conduct the operational and managerial activities of business a with at least one employee primarily managerial and at least one other employee primarily operational during a transition_period distributing and controlled may provide each other with some equipment or services payment for each of any such items will be at fair_market_value and comparable to charges to unrelated third parties bargaining at arm’s length the distribution of the stock of controlled in step ii is being carried out primarily for the following corporate business_purpose to enhance efficiency i by eliminating conflicting management styles and business strategies and ii by providing each of the two resultant entities with a single managing shareholder and a single operational strategy q r s there is no plan or intention to liquidate either distributing or controlled to merge either distributing or controlled with any other corporation or to sell or otherwise dispose_of the assets of either distributing or controlled subsequent to the transactions except for dispositions of assets in the ordinary course of business t u there is no plan or intention by either distributing or controlled directly or through any subsidiary to purchase any of its outstanding_stock after the transactions there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift have redeemed or otherwise dispose_of any of their stock in distributing or controlled subsequent to the transactions the only exception to the prior sentence is the possible transfer from shareholder c or a_trust for her benefit of gifts in small annual amounts of i stock in distributing to shareholder a his children and or trusts for their benefit and ii stock in controlled to shareholder b his children and or trusts for their benefit v step ii above is not part of a plan or series of related transactions within the meaning of sec_355 including investments in distributing or controlled pursuant to which one or more persons will acquire except as allowed by sec_355 directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled w distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intent by shareholder a or by shareholder b for either distributing or controlled to make an s_corporation_election pursuant to sec_1362 based solely on the information submitted and on the representations set forth above we rule as follows the transfer in step i by distributing to controlled of assets as described above in exchange for all the outstanding_stock in controlled followed by the distribution in step ii by distributing of all of the controlled stock to distributing shareholders will be a reorganization within the meaning of sec_368 and sec_355 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of assets subject_to liabilities to controlled in exchange for controlled stock as described above sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the receipt of distributing assets in exchange for controlled stock sec_1032 the basis of each asset received by controlled will be the same as the basis of such asset in the hands of distributing immediately prior to the transfer sec_362 the holding_period of the assets received by controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by distributing upon the distribution to its shareholders of all the controlled stock sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of distributing shareholders upon receipt of the controlled stock sec_355 the total of i the basis of the controlled stock plus ii the basis of the distributing stock held by each shareholder immediately after the step ii distribution will be the same as the basis of the distributing stock held by such shareholder immediately prior to the distribution for shareholder c the total basis will be allocated in proportion to the relative fair market values of the controlled stock and distributing stock in accordance with sec_1_358-2 the holding_period of the controlled stock received by a shareholder will include the holding_period of the distributing stock with respect to which or in exchange for which it is received provided that the distributing stock is held as a capital_asset by the shareholder on the date of the exchange sec_1223 proper allocation of earnings_and_profits will be made between distributing and controlled under sec_1_312-10 of the income_tax regulations sec_312 no opinion is expressed about the tax treatment of the proposed transactions under any other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions not specifically covered by the above rulings furthermore no opinion is requested or expressed as to the tax treatment of the stock retirement agreement or as to the tax effect of any change or termination of such agreement this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that this private_letter_ruling may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transactions covered by this letter are consummated pursuant to the power_of_attorney on file in this matter a copy of this letter is being sent to the taxpayer by sincerely yours associate chief_counsel corporate christopher schoen assistant branch chief branch
